—Order, Supreme Court, Queens County (Herbert Posner, J.), entered on or about January 16, 1992, which, inter alia, denied defendant Work Wear Corporation, Inc.’s motion for summary judgment, unanimously affirmed, with costs.
Questions of material fact remain as to whether Industrial Garment Manufacturing Company (Industrial), a wholly owned subsidiary of Work Wear Corporation, located in Palestine, Texas, manufactured the contaminated bus driver’s uniform eventually worn by plaintiff. Although a label sewn into the uniform pants indicates that a company called "United McEvoy” of Clifton, New Jersey might have been the manufacturer, plaintiff has submitted evidence that another label found in the clothing might be traceable to Industrial. In addition to the contradictory information contained in the two labels, it is not clear from the record whether "United Mc-Evoy” went out of business before the pants in question were manufactured and delivered apparently in the early 1970s. We also note that denial of summary judgment at this juncture was appropriate in view of the still outstanding discovery *232(CPLR 3212 [f]). Concur — Rosenberger, J. P., Ellerin, Kupferman, Nardelli and Williams, JJ.